Exhibit 10.33

AMENDED AND RESTATED MANAGEMENT INVESTOR RIGHTS AGREEMENT dated as of January 5,
2011 (this “Agreement”), among Domus Holdings Corp., a Delaware corporation (the
“Company”), the Apollo Holders (as such term is hereinafter defined) and the
Holders that are parties hereto.

WHEREAS, each Holder deems it to be in the best interest of the Company, the
Apollo Holders and the Holders that provision be made for the continuity and
stability of the business and policies of the Company, and, to that end, the
Company, the Apollo Holders and the Holders hereby set forth herein their
agreement with respect to the Common Stock and Options now owned or hereafter
owned by them.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

Section 1. Definitions.

As used in this Agreement:

“Affiliate” means:

(a) in the case of the Company or a Holder that is not an individual, a Person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Company or such Holder, as
applicable. For the avoidance of doubt, the term “Affiliate” as applied to the
Apollo Holder or the Apollo Group, shall not include at any time any portfolio
companies of Apollo Management V, L.P., Apollo Management VI, L.P., and Apollo
Management VII, L.P. or any their affiliates but shall include any co-investment
vehicle controlled by any member of the Apollo Group.

(b) in the case of an individual: (i) any member of the immediate family of an
individual Holder, including parents, siblings, spouse and children (including
those by adoption); the parents, siblings, spouse, or children (including those
by adoption) of such immediate family member, and in any such case any trust
whose primary beneficiary is such individual Holder or one or more members of
such immediate family and/or such Holder’s lineal descendants; (ii) the legal
representative or guardian of such individual Holder or of any such immediate
family member in the event such individual Holder or any such immediate family
member becomes mentally incompetent; and (iii) any Person controlling,
controlled by or under common control with a Holder.

As used in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person.

“AIF VI” means Apollo Investment Fund VI, L.P., a Delaware limited partnership.



--------------------------------------------------------------------------------

“Apollo Group” means Domus Investment, AIF VI, RCIV Cayman and RCIV Luxco,
collectively with each of their respective affiliates (including, for avoidance
of doubt, any syndication vehicles) to which any transfers of Common Stock are
made.

“Apollo Holder” means, collectively, Domus Investment, AIF VI, RCIV Cayman and
RCIV Luxco.

“Asset Sale” means any sale of assets of the Company, including the sale of all
or substantially all of the assets of the Company and its subsidiaries on a
consolidated basis.

“Award” has the meaning ascribed to such term in the Stock Incentive Plan.

“Bankruptcy Event” means with respect to any Management Holder (i) such holder
shall voluntarily be adjudicated as bankrupt or insolvent; (ii) such holder
shall consent to or not contest the appointment of a receiver or trustee for
himself, herself or itself or for all or any part of his, her or its property;
(iii) such holder shall file a petition seeking relief under the bankruptcy,
rearrangement, reorganization or other debtor relief laws of the United States
or any state or any other competent jurisdiction (including foreign
jurisdictions); (iv) such holder shall make a general assignment for the benefit
of his, her or its creditors; (v) a petition shall have been filed against such
Holder seeking relief under the bankruptcy, rearrangement, reorganization or
other debtor relief laws of the United States or any state or other competent
jurisdiction (including foreign jurisdictions); or (vi) a court of competent
jurisdiction shall have entered an order, judgment or decree appointing a
receiver or trustee for such Holder, or for any part of his, her or its
property, and such petition, order, judgment or decree shall not be and remain
discharged or stayed within a period of sixty (60) days after its entry.

“Board” means the Board of Directors of the Company and any duly authorized
committee thereof. All determinations by the Board required pursuant to the
terms of this Agreement to be made by the Board shall be binding and conclusive.

“Cause” has the meaning ascribed to such term in the Stock Incentive Plan.

“Closing Date” means the date of the closing of the Exchange Transactions.

“Class A Common Stock” means the Class A common stock of the Company, par value
$.01 per share.

“Class B Common Stock” means the Class B common stock of the Company, par value
$.01 per share.

“Come-Along Option” has the meaning ascribed to such term in Section 2(b)(i).

“Come-Along Shares” has the meaning ascribed to such term in Section 2(b)(ii).

 

2



--------------------------------------------------------------------------------

“Common Stock” means the Class A Common Stock, and the Class B Common Stock,
collectively, and any class of common stock into which the Class A Common Stock
or Class B Common Stock may be reclassified, converted or exchanged.

“Company” has the meaning ascribed to such term in the introductory paragraph
hereof.

“Confidential Information” has the meaning ascribed to such term in Annex I.

“Control Disposition” means a Disposition which would have the effect of
transferring to a Person or Group that is not an Affiliate or a portfolio
company of the Apollo Holder or a portfolio company of any Affiliate of the
Apollo Holder, a number of shares of Common Stock such that, following the
consummation of such Disposition, such Person or Group possesses the voting
power to elect a majority of the Board (whether by merger, consolidation or sale
or transfer of Common Stock) or the board of directors (or similar body) of any
successor entity.

“Convertible Notes” means 11.00% Series A Convertible Notes due 2018, 11.00%
Series B Convertible Notes due 2018, and 11.00% Series C Convertible Notes due
2018 issued by Realogy.

“Deemed Held Shares” has the meaning ascribed to such term in Section 2(a)(ii).

“Disability” has the meaning ascribed to such term in the Stock Incentive Plan.

“Disposition” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition, of Common
Stock (or any interest therein or right thereto) or of all or part of the voting
power (other than the granting of a revocable proxy) associated with the Common
Stock (or any interest therein) whatsoever, or any other transfer of beneficial
ownership of Common Stock whether voluntary or involuntary, including, without
limitation (a) as a part of any liquidation of a Management Holder’s assets or
(b) as a part of any reorganization of a Management Holder pursuant to the
United States, state, foreign or other bankruptcy law or other similar debtor
relief laws.

“Domus Investment” means Domus Investment Holdings, LLC, a Delaware limited
liability company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Exchange Transactions” means the exchange of the Existing Notes for the New
Notes.

“Existing Notes” means the 10.50% Senior Notes due 2014, 11.00%/11.75% Senior
Toggle Notes due 2014, and 12.375% Senior Subordinated Notes due 2015 issued by
Realogy.

“Extended Maturity Notes” means the new 11.50% Senior Cash Notes due 2017, new
12.00% Senior Cash Notes due 2017, and new 13.375% Senior Subordinated Notes due
2018 issued by Realogy.

 

3



--------------------------------------------------------------------------------

“Fair Market Value” has the meaning ascribed to such term in the Stock Incentive
Plan.

“GAAP” has the meaning ascribed to such term in the definition of
“Indebtedness.”

“Good Reason” has the meaning ascribed to such term in the Stock Incentive Plan.

“Group” has the meaning ascribed to such term in Section 13(d)(3) of the
Exchange Act.

“Holders” means the holders of securities of the Company who are parties
thereto. “Holder” has a correlative meaning.

“Indebtedness” means with respect to any Person and without duplication, (a) all
indebtedness of such Person for borrowed money, whether current or funded, or
secured or unsecured, (b) all indebtedness of such Person for the deferred
purchase price of property or services represented by a note, bond, debenture or
similar instrument and any other obligation or liability represented by a note,
bond, debenture or similar instrument, (c) all indebtedness of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (d) all indebtedness of
such Person secured by a purchase money mortgage or other lien to secure all or
part of the purchase price of the property subject to such mortgage or lien,
(e) all obligations of such Person to pay rent or other amounts under any lease
of (or other arrangement conveying the right to use) real or personal property,
or a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under
generally accepted accounting principles in the United States of America
(“GAAP”) and, for the purposes of this Agreement, the amount of such obligations
at any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP, (f) all unpaid reimbursement obligations of such Person
with respect to letters of credit, bankers’ acceptances or similar facilities
issued for the account of such Person, (g) all obligations of such Person under
any forward contract, futures contract, swap, option or other financing
agreement or arrangement (including caps, floors, collars and similar
agreements), the value of which is dependent upon interest rates, currency
exchange rates, commodities or other indices, (h) all interest, fees and other
expenses owed with respect to the indebtedness referred to above (and any
prepayment penalties or fees or similar breakage costs or other fees and costs
required to be paid in order for such Indebtedness to be satisfied and
discharged in full), and (i) all indebtedness referred to above which is
directly or indirectly guaranteed by such Person or which such Person has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured a creditor against loss.

“Initial Notice” has the meaning ascribed to such term in Section 5(a).

“Investor Securityholders Agreements” means (i) the investor securityholders
agreement by and among the Company, Realogy, Paulson & Co. Inc., Domus
Co-Investment Holdings, LLC and the Apollo Holders, (ii) the investor
securityholders agreement by and among the Company, Realogy, Avenue Capital
Management II, L.P., Domus Co-Investment Holdings, LLC and the Apollo Holders
and (iii) one or more investor securityholders agreements by and among

 

4



--------------------------------------------------------------------------------

the Company, Realogy, Domus Co-Investment Holdings, LLC, the Apollo Holders and
the securityholders thereto who participated in the Exchange Transactions.

“IRA” has the meaning ascribed to such term in Section 3.2(c).

“Management Holder” means Holders who are employed by, or serve as consultants
or directors to, the Company or any of its subsidiaries.

“New Notes” means the Extended Maturity Notes and the Convertible Notes.

“Non-Compete Period” has the meaning ascribed to such term in Annex I.

“Offer” has the meaning ascribed to such term in Section 3.1.

“Offeror” has the meaning ascribed to such term in Section 3.1.

“Option” means the options issued to Management Holders pursuant to the Stock
Incentive Plan, as it is amended, supplemented, restated or otherwise modified
from time to time, or any other option to purchase Common Stock issued by the
Company.

“Original Cost” means the price per share paid by the Management Holder for its
shares of Common Stock on the Original Issue Date, subject to appropriate
adjustment by the Board for stock splits, stock dividends or other
distributions, combinations and similar transactions.

“Original Issue Date” means with respect to any share of Common Stock issued to
the Apollo Holder or a Management Holder, the date of issuance of such share of
Common Stock to the Apollo Holder or such Management Holder, as applicable.

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.

“Piggy-Back Notice” has the meaning ascribed to such term in Section 5(a).

“Piggy-Back Registration Right” has the meaning ascribed to such term in
Section 5.

“Proportionate Percentage” means, with respect to any Holder at the time of any
Tag-Along Transaction, a fraction (expressed as a percentage) the numerator of
which is the total number of shares of Common Stock held by such Holder as of
such time (including any shares of Common Stock that such Holder purchases or
intends to purchase pursuant to any Option exercised in connection with the
Tag-Along Transaction and any shares distributed to such Holder pursuant to any
deferred compensation plan in connection with the Tag-Along Transaction) and the
denominator of which is the total number of shares of Common Stock outstanding
at the time of determination on a fully diluted basis (including shares of
Common Stock that any securityholder of the Company intends to purchase or
acquire pursuant to any Option or any other convertible or exercisable security
in connection with the Tag Along

 

5



--------------------------------------------------------------------------------

Transaction and any shares of Common Stock distributable to any securityholders
of the Company pursuant to any deferred compensation plan in connection with the
Tag-Along Transaction. For the avoidance of doubt, the Proportionate Percentage
shall not include any Convertible Notes held by the Apollo Holders or any other
Person, convertible at any time at the option of the holders thereof, in whole
or in part into shares of Class A Common Stock

“Proxy” has the meaning ascribed to such term in Section 7(a).

“Public Sale” means any sale, occurring simultaneously with or after an initial
public offering, of Common Stock to the public pursuant to an offering
registered under the Securities Act or to the public in the manner described by
the provisions of Rule 144 promulgated thereunder, other than an offering
relating to employee incentive plans.

“Purchase Price” means: (i) in the case where a Management Holder is terminated
by the Company for Cause, the lower of Original Cost or Fair Market Value and
(ii) in all other cases, the Fair Market Value.

“Put Request” has the meaning ascribed to such term in Section 6(b).

“Put Shares” has the meaning ascribed to such term in Section 6(b).

“Qualified Public Offering” means (a) an Underwritten Offering of shares of
Class A Common Stock by the Company or any selling securityholders pursuant to
an effective Registration Statement filed by the Company with the SEC (other
than (i) a registration relating solely to an employee benefit plan or employee
stock plan, a dividend reinvestment plan, or a merger or a consolidation, (ii) a
registration incidental to an issuance of securities under Rule 144A, (iii) a
registration on Form S-4 or any successor form, or (iv) a registration on Form
S-8 or any successor form) under the Securities Act, pursuant to which the
aggregate offering price of the Class A Common Stock (by the Company and/or
other selling securityholders) sold in such offering (together with the
aggregate offering prices from any prior such offerings) is at least $200
million and (b) the listing of Company Class A Common Stock on the NASDAQ Global
Select Market, the NASDAQ Global Market, the New York Stock Exchange or any
successor exchange to the foregoing.

“RCIV Cayman” means RCIV Holdings, L.P., a Cayman Islands exempted limited
partnership.

“RCIV Luxco” means RCIV Holdings (Luxembourg) s.à.r.l., a Luxembourg société à
responsabilité limitée.

“Realogy” means Realogy Corporation.

“Registrable Securities” has the meaning ascribed to such term in
Section 5(h)(i).

“Registration Request” has the meaning ascribed to such term in Section 4(a).

 

6



--------------------------------------------------------------------------------

“Registration Statement” means any shelf registration statement or any other
registration statement filed with the SEC with respect to the Common Stock.

“Repurchase Event” means, with respect to a Management Holder, such Management
Holder shall cease to be employed by the Company or any of its subsidiaries for
any reason (including upon death or Disability) or a Bankruptcy Event shall have
occurred with respect to such Management Holder.

“Required Voting Percentage” means a majority of the shares of Common Stock
outstanding owned by the Management Holders as of the date the vote is taken.
For the avoidance of doubt, the proxy described in Section 7(a) shall not be
applicable for the purpose of obtaining the Required Voting Percentage.

“Restricted Stock” has the meaning set forth in the Stock Incentive Plan.

“Restricted Stock Unit” has the meaning set forth in the Stock Incentive Plan.

“Sale Notice” has the meaning ascribed to such term in Section 2(a)(i).

“Securities” means, with respect to any Person, such Person’s “securities” as
defined in Section 2(1) of the Securities Act and includes such Person’s capital
stock or other equity interests or any options, warrants or other securities
that are directly or indirectly convertible into, or exercisable or exchangeable
for, such Person’s capital stock or other equity or equity-linked interests,
including phantom stock and stock appreciation rights.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Securityholders Agreement” shall mean the amended and restated securityholders
agreement, as amended, by and between the Apollo Holders and Domus Co-Investment
Holdings, LLC.

“Stock Incentive Plan” means the Company’s 2007 Stock Incentive Plan, as it may
be amended, supplemented, restated or otherwise modified from time to time.

“Subject Employee” has the meaning ascribed to such term in Section 3.2(c).

“Tag-Along Holder” has the meaning ascribed to such term in Section 2(a)(ii).

“Tag-Along Notice” has the meaning ascribed to such term in Section 2(a)(ii).

“Tag-Along Transaction” has the meaning ascribed to such term in
Section 2(a)(i).

“Term” has the meaning ascribed to such term in Section 7(a).

 

7



--------------------------------------------------------------------------------

“Underwritten Offering” has the meaning ascribed to such term in Section.
5(h)(ii).

“Work Product” has the meaning ascribed to such term in Annex I.

Section 2. Certain Dispositions.

(a) Tag-Along Transaction.

(i) Subject to the provisions of Section 2(b), prior to the consummation of a
Qualified Public Offering, if the Apollo Group desires to effect any sale or
transfer of greater than 5% of its shares of Common Stock in one transaction or
series of related transactions for value within any six (6) month period to any
third party that is not an Affiliate of the Apollo Group, other than in a Public
Sale and other than a Come-Along Option transaction (a “Tag-Along Transaction”),
it shall give written notice to the Management Holders offering such Management
Holders the option to participate in such Tag-Along Transaction (a “Sale
Notice”). The Sale Notice shall set forth in reasonable detail the material
terms and conditions of the proposed Tag-Along Transaction and identify the
contemplated transferee or Group.

(ii) Each of the Management Holders may, by written notice to the Apollo Holder
(a “Tag-Along Notice”) delivered within ten (10) days after the date of the Sale
Notice (each such Management Holder delivering such timely notice being a
“Tag-Along Holder”), elect to sell in such Tag-Along Transaction all or a
portion of the shares of Common Stock held by such Management Holder on the same
terms and conditions as the Apollo Holders, provided that, the number of shares
of Common Stock to be sold by such Management Holder will not exceed (as a
percentage of the total number of shares, including Deemed Held Shares (as
defined below), then held by such Management Holder) the total number of shares
of Common Stock that the Apollo Group proposes to sell or transfer in the
applicable Tag Along Transaction (as a percentage of the total number of shares
then held by the Apollo Group). The shares of Common Stock to be sold by a
Tag-Along Holder in a Tag Along Transaction may include Deemed Held Shares.
“Deemed Held Shares” means shares of Common Stock (x) which a Holder may obtain
by exercising any Options held by such Holder that are vested and exercisable as
of the relevant measurement date or which would vest and become exercisable in
connection with the applicable transaction or (y) to be distributed to such
Holder in connection with the applicable transaction from any deferred
compensation plan.

(iii) If none of the Management Holders delivers a timely Tag-Along Notice, then
the Apollo Group may thereafter consummate the Tag-Along Transaction, at the
same sale price and on substantially the same other terms and conditions as are
described in the Sale Notice (including, without limitation, the number of
shares of Common Stock being sold), for a period of one hundred twenty
(120) days thereafter (subject to extension in the event of required regulatory
approvals not having been obtained by such date but in any event no later than
two hundred seventy (270) days after receipt of the Tag-Along Notice). In the
event the Apollo Group has not consummated the Tag-Along Transaction within such
one hundred twenty (120) day period (subject to extension as provided above),
the Apollo Group shall not thereafter consummate a Tag-Along Transaction,
without first providing a Sale Notice and an opportunity to the Management
Holders to sell in the manner provided above. If one or more of the Management
Holders gives the

 

8



--------------------------------------------------------------------------------

Apollo Group a timely Tag-Along Notice, then the Apollo Group shall use
reasonable efforts to cause the prospective transferee or Group to agree to
acquire all of the shares of Common Stock identified in all timely Tag-Along
Notices, upon the same terms and conditions as are applicable to the shares of
Common Stock held by the Apollo Group. If such prospective transferee or Group
is unable or unwilling to acquire all shares of Common Stock proposed to be
included in the Tag-Along Transaction upon such terms, then the Apollo Group may
elect either to cancel such Tag-Along Transaction or to allocate the maximum
number of shares that such prospective transferee or Group is willing to
purchase among the Apollo Group and the Tag-Along Holders in the proportion that
the Apollo Group’s and each such Tag-Along Holder’s Proportionate Percentage
bears to the total Proportionate Percentages of the Apollo Group and the
Tag-Along Holders. In connection with the Tag-Along Transaction, each Tag-Along
Holder shall bear a pro rata portion of the total costs incurred by the Apollo
Group in connection with such Tag-Along Transaction based on the number of
shares of Common Stock sold in such Tag-Along Transaction, and shall take the
actions referred to in the second sentence of Section 2(b)(ii) (as such actions
would relate to a Tag-Along Transaction).

(iv) For purposes of this Section 2(a), any holder of shares of Common Stock who
has a contractual right (other than, for the avoidance of doubt, pursuant to
this Agreement) to participate in such Tag-Along Transaction or any other holder
of Common Stock who is otherwise participating in such Tag-Along Transaction
with the consent of the Apollo Holder, shall be deemed to be a “Tag-Along
Holder” under this Section 2(a) (provided that, for the avoidance of doubt, this
Section 2(a)(iv) is not intended to nor shall it grant any rights to any Person
to participate in any Tag-Along Transaction that is not otherwise granted
pursuant to Section 2(a)(i)-(iii) above).

(b) Come-Along Option.

(i) If the Apollo Group desires to effect a Tag-Along Transaction or any Control
Disposition, then in lieu of complying with the requirements of Section 2(a),
the Apollo Group, at its option (the “Come-Along Option”), may require all
Management Holders to sell the same percentage of their respective shares of
Common Stock (including their Deemed Held Shares) as the Apollo Group desires to
sell (of its Common Stock) to the transferee or Group selected by the Apollo
Group, at the same price per share and on the same terms and conditions as apply
to those sold by the Apollo Group.

(ii) Each Management Holder shall consent to and raise no objections against the
Come-Along Option, and if the Come-Along Option is structured as (a) a merger or
consolidation of the Company or an Asset Sale, each Management Holder shall vote
all shares of Common Stock held by such Management Holder in favor of such
merger, consolidation or Asset Sale and waive any dissenters rights, appraisal
rights or similar rights in connection with such merger, consolidation or Asset
Sale, or (b) a sale of all the capital stock of the Company, the Management
Holders shall agree to sell all of their respective shares of Common Stock which
are the subject of the Come-Along Option (including their Deemed Held Shares)
(the “Come-Along Shares”).

 

9



--------------------------------------------------------------------------------

(iii) The Management Holders shall take all necessary and desirable actions
reasonably requested by the Apollo Group in connection with the consummation of
the Come-Along Option, including obtaining Board consent to the Come-Along
Option and the execution of such agreements and such instruments and the taking
of such other actions as are reasonably necessary to provide customary
representations, warranties and indemnities regarding title, as well as escrow
arrangements relating to such Come-Along Option; provided, however, that any
indemnification obligations under such agreements applicable to any Management
Holder (other than with respect to such Management Holder’s representations and
warranties regarding title to the Come-Along Shares) shall be applicable (A) in
the case of a transaction structured as a merger or consolidation of the Company
or Asset Sale, to all security holders of the Company and (B) in the case of a
transaction structured as a sale of the capital stock of the Company, to all
security holders of the Company selling securities in such transaction, in each
case set forth in (A) and (B), on a pro rata basis, determined by reference to
the aggregate amount of Come-Along Shares subject to the transaction, but in no
event shall a Management Holder be liable for more than the total proceeds
received by such Management Holder in the transaction giving rise to the
Come-Along Option. It is understood and agreed that the Apollo Group may
exercise more than one Come-Along Option.

(iv) The Company and each Management Holder shall cooperate in causing any
Deemed Held Shares of such Management Holder that are ultimately included in a
Come-Along Option or Tag-Along Transaction to be delivered to the Management
Holder immediately prior to the closing of such Come-Along Option or Tag-Along
Transaction in order that the Management Holder may exercise his rights under
Section 2(a) or that the Apollo Group may exercise its rights under
Section 2(b), as the case may be.

(v) Upon the closing of the sale of any shares of Common Stock (including any
Deemed Held Shares) pursuant to this Section 2, the Holders shall deliver at
such closing, against payment of the purchase price therefor, certificates
representing their shares of Common Stock to be sold, duly endorsed for transfer
or accompanied by duly endorsed stock powers, and evidence of the absence of
liens, encumbrances and adverse claims with respect thereto and of such other
matters as are deemed necessary by the Company for the proper transfer of such
shares on the books of the Company.

Section 3. Transfers; Additional Parties.

3.1 Restrictions; Permitted Dispositions.

Without the consent of the Company, no Management Holder shall make any
Disposition, directly or indirectly, through an Affiliate or otherwise. The
preceding sentence shall apply with respect to all shares of Common Stock held
at any time by a Management Holder (including without limitation, all Awards and
all shares of Common Stock that may be acquired or received upon the exercise or
settlement of any Award or upon a distribution pursuant to any deferred
compensation plan), regardless of the manner in which such Management Holder
initially acquired such shares of Common Stock. Notwithstanding the foregoing,
the following Dispositions by a Management Holder shall be permitted at any
time:

(a) dispositions pursuant to Section 5 (Piggy-back Rights);

 

10



--------------------------------------------------------------------------------

(b) any Disposition after a Qualified Public Offering;

(c) to: (i) a guardian of the estate of such Management Holder, (ii) an
inter-vivos trust primarily for the benefit of such Management Holder; (iii) an
inter-vivos trust whose primary beneficiary is one or more of such Management
Holder’s lineal descendants (including lineal descendants by adoption); or
(iv) the spouse of such Management Holder during marriage and not incident to
divorce;

(d) to any individual Management Holder by: (i) a guardian of the estate of such
Management Holder; (ii) an inter-vivos trust whose primary beneficiary is such
Management Holder or one or more of such Management Holder’s lineal descendants
(including lineal descendants by adoption); (iii) the spouse of such Management
Holder during marriage and not incident to divorce; or (iv) such Management
Holder’s lineal descendants;

(e) with the consent of the Company, by any Management Holder to a qualified
retirement plan sponsored by the Management Holder (including with respect to a
qualified retirement plan referred to in this paragraph 3.1(e), to participants,
alternate payees and beneficiaries to the extent required by law and the
provisions of such plan);

(f) to a trust, to any successor trust or successor trustee established for the
exclusive benefit of a Management Holder or any other Person referred to in
clauses (c) or (d) above; and

(g) any Disposition permitted pursuant to Section 2(a) or required pursuant to
Section 2(b); and

(h) with the consent of the Company, by any Management Holder to other Persons
for tax planning purposes;

provided, in each case that such Disposition complies with the terms of this
Agreement and applicable securities laws, rules and regulations in effect at the
time of the Disposition.

In the event of any transaction by a Management Holder involving a change of
ownership interest or voting power of a Management Holder not specifically
permitted by (a) through (h) of this Section, such transaction shall be deemed a
Disposition by such Management Holder and an irrevocable “Offer”. Such
Management Holder (“Offeror”) shall promptly notify the Company of such event
and offer (the “Offer”), by written notice to the Company, to sell all
securities subject to the Offer to the Company and/or the Apollo Group for the
Fair Market Value. Offers under this Section 3.1 shall (a) be in writing; (b) be
irrevocable for so long as the Company or the Apollo Holder has the right to
purchase any securities subject to the Offer; (c) be sent by the Offeror to the
Company and the Apollo Group; and (d) contain a description of the proposed
transaction and change of ownership interest or voting power. The date of such
Offer shall be deemed to be the date such written notice of the Offer is so
delivered to the Company and the Apollo Holder or, if no such written notice is
delivered to the Company and the Apollo Holder by the Management Holder, within
five (5) business days from the Company’s receipt of evidence, satisfactory to
it, of such a Disposition by the Offeror. In such event, the Company

 

11



--------------------------------------------------------------------------------

and the Apollo Group shall have the right to repurchase all shares of securities
subject to the Offer in accordance with the procedures set forth in Section 6,
mutatis mutandis.

3.2 Additional Parties.

(a) As a condition to the Company’s obligation to effect a transfer of shares of
Common Stock permitted by this Agreement on the books and records of the Company
(other than a transfer to the Apollo Group or of any of the Apollo Group’s
Affiliates, the Company or any subsidiary of the Company), the transferee shall
be required to become a party to this Agreement by executing (together with such
Person’s spouse, if applicable) an Adoption Agreement in substantially the form
of Exhibit A or in such other form that is reasonably satisfactory to the
Company.

(b) In the event that any Person acquires shares of Common Stock, other than in
connection with a Public Sale, from (i) a Management Holder or any Affiliate or
member of such Management Holder’s Group or (ii) any direct or indirect
transferee of a Management Holder, such Person shall be subject to any and all
obligations and restrictions of such Management Holder hereunder (other than the
provisions of Section 8), as if such Person was such Management Holder named
herein. Additionally, other than in connection with a Public Sale, whenever a
Management Holder makes a transfer of shares of Common Stock, such shares of
Common Stock shall contain a legend so as to inform any transferee that such
shares of Common Stock were held originally by a Management Holder and are
subject to repurchase pursuant to Section 6 below based on the employment of or
events relating to such Management Holder. Such legend shall not be placed on
any shares of Common Stock acquired from a Management Holder by the Company, the
Apollo Group or any of its Affiliates.

(c) If applicable, any shares of Common Stock acquired by an individual
retirement account (“IRA”) on behalf of an employee of the Company or any of its
subsidiaries (the “Subject Employee”) shall be deemed to be held by a Management
Holder. Additionally, such Subject Employee shall be deemed to be a Management
Holder and his or her IRA shall be deemed to have acquired all shares of Common
Stock it holds from such Subject Employee pursuant to a transfer that is subject
to Section 3.2(b) above.

3.3 Securities Restrictions; Legends.

(a) No shares of Common Stock shall be transferable except upon the conditions
specified in this Section 3.3, which conditions are intended to insure
compliance with the provisions of the Securities Act.

(b) Each certificate representing shares of Common Stock shall (unless otherwise
permitted by the provisions of paragraph (d) below) be stamped or otherwise
imprinted with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF

 

12



--------------------------------------------------------------------------------

1933, AS AMENDED, OR ANY STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE ALSO SUBJECT TO A MANAGEMENT INVESTOR RIGHTS AGREEMENT, AS AMENDED, DATED AS
OF APRIL 10, 2007 AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”), AND THE
OTHER PARTIES NAMED THEREIN. THE TERMS OF SUCH MANAGEMENT INVESTOR RIGHTS
AGREEMENT INCLUDE, AMONG OTHER THINGS, RESTRICTIONS ON TRANSFER. A COPY OF SUCH
AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF
UPON WRITTEN REQUEST.”

(c) The holder of any shares of Common Stock by acceptance thereof agrees, prior
to any transfer of any such shares, to give written notice to the Company of
such holder’s intention to effect such transfer and to comply in all other
respects with the provisions of this Section 3.3. Each such notice shall
describe the manner and circumstances of the proposed transfer. Upon request by
the Company, the holder delivering such notice shall deliver a written opinion,
addressed to the Company, of counsel for the holder of such shares, stating that
in the opinion of such counsel (which opinion and counsel shall be reasonably
satisfactory to the Company) such proposed transfer does not involve a
transaction requiring registration or qualification of such shares under the
Securities Act. Such holder of such shares shall be entitled to transfer such
shares in accordance with the terms of the notice delivered to the Company, if
the Company does not reasonably object to such transfer and request such opinion
within fifteen (15) days after delivery of such notice, or, if it requests such
opinion, does not reasonably object to such transfer within fifteen (15) days
after delivery of such opinion. Each certificate or other instrument evidencing
any such transferred shares of Common Stock shall bear the legend set forth in
paragraph (b) above unless (i) such opinion of counsel to the holder of such
shares (which opinion and counsel shall be reasonably acceptable to the Company)
states that registration of any future transfer is not required by the
applicable provisions of the Securities Act or (ii) the Company shall have
waived the requirement of such legends.

(d) Notwithstanding the foregoing provisions of this Section 3.3, the
restrictions imposed by this Section 3.3 upon the transferability of any shares
of Common Stock shall cease and terminate when (i) any such shares are sold or
otherwise disposed of pursuant to an effective registration statement under the
Securities Act, or (ii) after a Qualified Public Offering, the holder of such
shares has met the requirements for transfer of such shares pursuant to Rule 144
under the Securities Act. Whenever the restrictions imposed by this Section 3.3
shall terminate, the holder of any shares as to which such restrictions have
terminated shall be entitled to receive from the Company, without expense, a new
certificate not bearing the restrictive legend set forth in paragraph (b) above
and not containing any other reference to the restrictions imposed by this
Section 3.3.

 

13



--------------------------------------------------------------------------------

(e) Improper Dispositions. Any Disposition or attempted Disposition in breach of
this Agreement shall be void ab initio and of no effect. In connection with any
attempted Disposition in breach of this Agreement, the Company may hold and
refuse to transfer any Common Stock or any certificate therefor, in addition to
and without prejudice to any and all other rights or remedies which may be
available to it or the Holders.

Section 4. Demand Registration Rights.

(a) Subject to the provisions of this Section 4, at any time and from time to
time after the date hereof, the Apollo Group may make one or more written
requests (each, a “Registration Request”) to the Company for registration under
and in accordance with the provisions of the Securities Act of all or part of
their shares of Common Stock.

(b) All Registration Requests made pursuant to this Section 4 will specify the
aggregate amount of shares of Common Stock to be registered and will also
specify the intended methods of disposition thereof. Subject to Section 4(c),
promptly upon receipt of any such Registration Request, the Company will use its
reasonable best efforts to effect such registration under the Securities Act
(including, without limitation, filing post-effective amendments, appropriate
qualification under applicable blue sky or other state securities laws and
appropriate compliance with the applicable regulations promulgated under the
Securities Act) of the shares of Common Stock which the Company has been so
requested to register within 180 days of such request (or within 120 days of
such request in the case of a Registration Request after a Qualified Public
Offering (subject to any lock-up restrictions)).

(c) If the Company receives a Registration Request and the Company furnishes to
the Apollo Group a copy of a resolution of the Board certified by the secretary
of the Company stating that in the good faith judgment of the Board it would be
materially adverse to the Company for a Registration Statement to be filed on or
before the date such filing would otherwise be required hereunder, the Company
shall have the right to defer such filing for a period of not more than ninety
(90) days after the date such filing would otherwise be required hereunder. The
Company shall not be permitted to take such action more than once in any 360-day
period. If the Company shall so postpone the filing of a Registration Statement,
the Apollo Group may withdraw its Registration Request by so advising the
Company in writing within thirty (30) days after receipt of the notice of
postponement. In addition, if the Company receives a Registration Request and
the Company is then in the process of preparing to engage in a Public Sale, the
Company shall inform the Apollo Group of the Company’s intent to engage in a
Public Sale and may require the Apollo Group to withdraw such Registration
Request for a period of up to 120 days so that the Company may complete its
Public Sale. In the event that the Company ceases to pursue such Public Sale, it
shall promptly inform the Apollo Group and the Apollo Group shall be permitted
to submit a new Registration Request. The foregoing shall be without prejudice
to any rights of the Apollo Group pursuant to Section 5.

(d) Registrations under this Section 4 shall be on such appropriate registration
form of the Securities and Exchange Commission (i) as shall be selected by the
Company and as shall be reasonably acceptable to the Apollo Group and (ii) as
shall permit the disposition of such Common Stock in accordance with the
intended method or methods of disposition specified in

 

14



--------------------------------------------------------------------------------

the Registration Request. If, in connection with any registration under this
Section 4 which is proposed by the Company to be on Form S-3 or any successor
form, the managing underwriter, if any, shall advise the Company in writing that
in its opinion the use of another permitted form is of material importance to
the success of the offering, then such registration shall be on such other
permitted form.

(e) The Company shall use its best efforts to keep any Registration Statement
filed in response to a Registration Request effective for as long as is
necessary for the Apollo Group to dispose of the covered securities.

(f) In the case of a Registration Request that involves an Underwritten
Offering, the Apollo Group shall select the underwriters, provided such
selection is reasonably acceptable to the Company.

Section 5. Piggy-Back Registration Rights.

(a) Participation. Subject to Section 5(b), if upon or at any time after the
consummation of a Qualified Public Offering (or prior to the consummation of a
Qualified Public Offering with the Company’s consent), the Company files a
Registration Statement (i) in connection with the exercise of any demand rights
by the Apollo Group or any other Holder or Holders possessing such rights, or
(ii) in connection with which the Apollo Group exercises piggy-back registration
rights (other than a registration on Form S-4 or S-8 or any successor form to
such Forms or any registration of securities as it relates to an offering and
sale to management of the Company pursuant to any employee stock plan or other
employee benefit plan arrangement) with respect to an offering that includes any
shares of Common Stock, then the Company shall give prompt notice (the “Initial
Notice”) to the Management Holders and the Management Holders shall be entitled
to include in such Registration Statement the Registrable Securities (as defined
in Section 5(h)) held by them. If the Management Holders elect to include any or
all of their Registrable Securities in such Registration Statement, then the
Company shall give prompt notice (the “Piggy-Back Notice”) to each Holder
(excluding the Management Holders) and each such Holder shall be entitled to
include in such Registration Statement the Registrable Securities held by it.
The Initial Notice and Piggy-Back Notice shall offer the Management Holders and
the Holders, respectively, the right, subject to Section 5(b) (the “Piggy-Back
Registration Right”), to register such number of shares of Registrable
Securities as each Management Holder and each Holder may request and shall set
forth (i) the anticipated filing date of such Registration Statement and
(ii) the number of shares of Common Stock that is proposed to be included in
such Registration Statement. Subject to Section 5(b), the Company shall include
in such Registration Statement such shares of Registrable Securities for which
it has received written requests to register such shares within fifteen
(15) days after the Initial Notice and seven (7) days after the Piggy-Back
Notice has been given. A Management Holder may exercise Piggy-Back Registration
Rights with respect to a Qualified Public Offering or any subsequent Public
Offering.

(b) Underwriters’ Cutback. Notwithstanding the foregoing, if a registration
pursuant to Section 4 or Section 5 involves an Underwritten Offering (as defined
in Section 5(h)(ii)) and the managing underwriter or underwriters of such
proposed Underwritten Offering

 

15



--------------------------------------------------------------------------------

advises the Company that the total or kind of securities which such Holders and
any other persons or entities intend to include in such offering would be
reasonably likely to adversely affect the price, timing or distribution of the
securities offered in such offering, then the number of securities proposed to
be included in such registration shall be allocated among the Company, the
Apollo Group, and all of the selling Management Holders proportionately, such
that the number of securities that each such Person shall be entitled to sell in
the Underwritten Offering (other than the initial Underwritten Offering) shall
be included in the following order:

(i) In the event of an exercise of any demand rights by the Apollo Group or any
other Holder or Holders possessing such rights:

(1) first, the Registrable Securities held by the Person exercising a demand
right pursuant to Section 4 or pursuant to any other agreement in which the
Company has granted demand rights, pro rata based upon the number of Registrable
Securities proposed to be included by each such Person in connection with such
registration;

(2) second, the Registrable Securities held by the Persons requesting their
Registrable Securities to be included in such registration pursuant to the terms
of Section 5 or pursuant to any other agreement in which the Company has granted
piggy-back registration rights, pro rata based upon the number of Registrable
Securities proposed to be included by each such Person at the time of such
registration; and

(3) third, the securities to be issued and sold by the Company in such
registration.

(ii) In all other cases:

(1) first, the securities to be issued and sold by the Company in such
registration; and

(2) second, the Registrable Securities held by the Persons requesting their
Registrable Securities be included in such registration pursuant to the terms of
this Section 5 or pursuant to any other agreement in which the Company has
granted piggy-back registration rights, pro rata based upon the number of
Registrable Securities proposed to be included by each such Person at the time
of such registration.

Notwithstanding anything to the contrary set forth in this Section 5(b), if the
managing underwriter for the initial Underwritten Offering advises the Company
that the inclusion of the number of shares of Common Stock proposed to be
included in any registration by any particular Management Holder would interfere
with the successful marketing (including pricing) of such shares to be offered
thereby, then the number of such shares proposed to be included in such
registration by such Management Holder shall be reduced to the lower of the
number of such shares that the managing underwriter advises that such Holder may
sell in the Underwritten Offering and the number of such shares calculated
pursuant to the foregoing.

(c) Lock-up. If the Company at any time shall register shares of Common Stock
under the Securities Act for sale to the public, no Management Holder shall sell
publicly,

 

16



--------------------------------------------------------------------------------

make any short sale of, grant any option for the purchase of, or otherwise
dispose publicly of, any capital stock of the Company without the prior written
consent of the Company, for the period of time in which the Apollo Group has
similarly agreed not to sell publicly, make any short sale of, grant any option
for the purchase of, or otherwise dispose publicly of, any capital stock of the
Company. In addition, if requested by the managing underwriter(s), in connection
with the initial Public Offering, all Holders shall enter into a customary
lock-up agreement with the managing underwriter(s) for such period as may be
required by the managing underwriter(s), subject to customary exceptions in the
Company’s discretion.

(d) Company Control. The Company may decline to file a Registration Statement
after giving the Initial Notice or the Piggy-Back Notice, or withdraw a
Registration Statement after filing and after such Piggy-Back Notice, but prior
to the effectiveness of the Registration Statement, provided that the Company
shall promptly notify each Holder in writing of any such action and provided
further that the Company shall bear all reasonable expenses incurred by such
Holder or otherwise in connection with such withdrawn Registration Statement.
Except as provided in Section 4(f), notwithstanding any other provision herein,
the Company shall have sole discretion to select any and all underwriters that
may participate in any Underwritten Offering.

(e) Participation in Underwritten Offerings. No Person may participate in any
Underwritten Offering hereunder unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-ups and other documents required for such underwriting
arrangements. Nothing in this Section 5(e) shall be construed to create any
additional rights regarding the piggy-back registration of Registrable
Securities in any Person otherwise than as set forth herein.

(f) Expenses. The Company will pay all registration fees and other reasonable
expenses in connection with each registration of Registrable Securities
requested pursuant to this Section 5; provided, that each Holder shall pay all
applicable underwriting fees, discounts and similar charges (pro rata based on
the securities sold) and that all Holders as a group shall be entitled to a
single counsel (at the Company’s expense) to be selected by the Apollo Group.

(g) Indemnification.

(i) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each selling Holder, its
officers, directors, employees and representatives and each Person who controls
(within the meaning of the Securities Act) such selling Holder against any
losses, claims, damages, liabilities and expenses caused by any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, prospectus or preliminary prospectus or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statement therein not misleading, except insofar as the
same may be caused by or contained in any information furnished in writing to
the Company by such selling Holder for use therein; provided, however, that the
Company shall not be

 

17



--------------------------------------------------------------------------------

liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in any such
preliminary prospectus if (A) such selling Holder failed to deliver or cause to
be delivered a copy of the prospectus to the Person asserting such loss, claim,
damage, liability or expense after the Company has furnished such selling Holder
with a sufficient number of copies of the same and (B) the prospectus completely
corrected in a timely manner such untrue statement or omission; and provided,
further, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, liability or expense arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission in the prospectus, if such untrue statement or alleged untrue
statement, omission or alleged omission is completely corrected in an amendment
or supplement to the prospectus and the selling Holder thereafter fails to
deliver such prospectus as so amended or supplemented prior to or concurrently
with the sale of the securities to the Person asserting such loss, claim,
damage, liability or expense after the Company had furnished such selling Holder
with a sufficient number of copies of the same. The Company will also indemnify
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, their officers and directors
and each Person who controls such Persons (within the meaning of the Securities
Act) to the same extent as provided above with respect to the indemnification of
the selling Holder, if requested.

(ii) Indemnification by Selling Holders. Each selling Holder agrees to indemnify
and hold harmless, to the full extent permitted by law, the Company, its
directors, officers, employees and representatives and each Person who controls
the Company (within the meaning of the Securities Act) against any losses,
claims, damages or liabilities and expenses caused by any untrue or alleged
untrue statement of a material fact contained in any Registration Statement or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, to
the extent, but only to the extent, that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such
selling Holder to the Company for inclusion in such Registration Statement,
prospectus or preliminary prospectus and has not been corrected in a subsequent
writing prior to or concurrently with the sale of the securities to the Person
asserting such loss, claim, damage, liability or expense. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the proceeds received by such selling Holder upon the sale of the
securities giving rise to such indemnification obligation. The Company and the
selling Holders shall be entitled to receive indemnities from underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, to the same extent as provided above with
respect to information so furnished in writing by such Persons for inclusion in
any prospectus or Registration Statement.

(iii) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt (but in any event within 30 days
after such Person has actual knowledge of the facts constituting the basis for
indemnification) written notice to the indemnifying party of any claim with
respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided, however, that any delay or failure to so
notify the indemnifying party shall relieve the indemnifying party of its
obligations hereunder only to the extent, if at all, that the indemnifying party
is actually prejudiced by reason of such delay or failure; provided, further,

 

18



--------------------------------------------------------------------------------

however, that any Person entitled to indemnification hereunder shall have the
right to select and employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (a) the indemnifying party has agreed in writing to pay such
fees or expenses, or (b) the indemnifying party shall have failed to assume the
defense of such claim within a reasonable time after receipt of notice of such
claim from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person or (c) in the reasonable judgment of any
such Person, based upon advice of counsel, a conflict of interest may exist
between such Person and the indemnifying party with respect to such claims (in
which case, if the Person notifies the indemnifying party in writing that such
Person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such Person). If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld), provided that an indemnified party shall not be required
to consent to any settlement involving the imposition of equitable remedies or
involving the imposition of any material obligations on such indemnified party
other than financial obligations for which such indemnified party will be
indemnified hereunder. No indemnifying party will be required to consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation. Whenever the indemnified party or the indemnifying party receives a
firm offer to settle a claim for which indemnification is sought hereunder, it
shall promptly notify the other of such offer. If the indemnifying party refuses
to accept such offer within 20 business days after receipt of such offer (or of
notice thereof), such claim shall continue to be contested and, if such claim is
within the scope of the indemnifying party’s indemnity contained herein, the
indemnified party shall be indemnified pursuant to the terms hereof. If the
indemnifying party notifies the indemnified party in writing that the
indemnifying party desires to accept such offer, but the indemnified party
refuses to accept such offer within 20 business days after receipt of such
notice, the indemnified party may continue to contest such claim and, in such
event, the total maximum liability of the indemnifying party to indemnify or
otherwise reimburse the indemnified party hereunder with respect to such claim
shall be limited to and shall not exceed the amount of such offer, plus
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and disbursements) to the date of notice that the indemnifying party
desires to accept such offer, provided that this sentence shall not apply to any
settlement of any claim involving the imposition of equitable remedies or to any
settlement imposing any material obligations on such indemnified party other
than financial obligations for which such indemnified party will be indemnified
hereunder. An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim in any one jurisdiction, unless in the written
opinion of counsel to the indemnified party, reasonably satisfactory to the
indemnifying party, use of one counsel would be expected to give rise to a
conflict of interest between such indemnified party and any other of such
indemnified parties with respect to such claim, in which even the indemnifying
party shall be obligated to pay the fees and expenses of each additional
counsel.

(iv) Other Indemnification. Indemnification similar to that specified in this
Section 5(g) (with appropriate modifications) shall be given by the Company and
each selling

 

19



--------------------------------------------------------------------------------

Holder with respect to any required registration or other qualification of
securities under Federal or state law or regulation of governmental authority
other than the Securities Act.

(v) Contribution. If for any reason the indemnification provided for in the
preceding clauses g(i) and g(ii) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by the preceding clauses g(i)
and g(ii), then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by the indemnified party and the indemnifying party, but also
the relative fault of the indemnified party and the indemnifying party, as well
as any other relevant equitable considerations, provided that no selling Holder
shall be required to contribute in an amount greater than the dollar amount of
the proceeds received by such selling Holder with respect to the sale of any
securities under this Section 5. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

(h) Certain Definitions. For purposes of this Section 5:

(i) “Registrable Securities” shall mean (i) shares of Common Stock and any
security issued or distributed in respect thereof; provided, that any
Registrable Securities shall cease to be Registrable Securities when (A) a
registration statement with respect to the sale of such Registrable Securities
has been declared effective under the Securities Act and such Registrable
Securities have been disposed of in accordance with the plan of distribution set
forth in such registration statement, (B) such Registrable Securities have been
disposed of in reliance upon Rule 144 (or any similar provision then in force)
under the Securities Act or (C) such Registrable Securities shall have been
otherwise transferred and new certificates for them not bearing a legend
restricting further transfer under the Securities Act shall have been delivered
by the Company; and provided, further, that any securities that have ceased to
be Registrable Securities shall not thereafter become Registrable Securities and
any security that is issued or distributed in respect of securities that have
ceased to be Registrable Securities is not a Registrable Security and (ii) any
shares of Common Stock required to be registered by the Company on behalf of any
other Person possessing registration rights pursuant to another agreement in
which the Company had granted such rights.

“Underwritten Offering” means a sale of shares of Common Stock to an underwriter
for reoffering to the public.

Section 6. Repurchase Rights.

(a) Company Repurchase Right. From and after a Repurchase Event with respect to
any Management Holder, the Company and its subsidiaries shall have the right,
but not the obligation, to repurchase all or any portion of the shares of Common
Stock held by such Holder (including any Deemed Held Shares) in accordance with
this Section 6, for the Purchase Price. The Company or any of its subsidiaries
may exercise its right to purchase such shares of Common Stock until the date
that is (i) six months after the Repurchase Event (with respect to shares of
Common Stock held by such holder on such event), (ii) six months after the date
all Options have been exercised by the applicable Management Holder or such
Management

 

20



--------------------------------------------------------------------------------

Holder’s successors, assigns or representatives (with respect to shares of
Common Stock acquired by exercise of such Options), and (iii) six months after
the date all Awards of Restricted Stock Units have been settled and Restricted
Shares have vested (with respect to shares of Common Stock received pursuant to
such settlement or vesting) (such date, the “Repurchase Date”). To the extent
necessary to comply with Section 409A of the Code, with respect to shares of
Common Stock received by a Management Holder upon exercise of any Options, the
provisions of this Section 6(a) shall cease to apply on the ten-year anniversary
of the grant of such Options to such Management Holder. The determination date
for purposes of determining the Fair Market Value shall be the closing date of
the purchase of the applicable shares (which closing date shall not be later
than the Repurchase Date unless so required by Section 6(d)).

(b) Management Holder Put Request. If, prior to the consummation of a Qualified
Public Offering, a Management Holder dies or such Management Holder’s employment
by the Company or, if applicable, a subsidiary thereof, is terminated as a
result of a Disability, then such Management Holder or such Management Holder’s
legal representative or trustee, as the case may be, shall have the right to
request (but not, for the avoidance of doubt, require) (a “Put Request”) that
the Company purchase all (but not less than all) of such Management Holder’s
Common Stock (including any Deemed-Held Shares) (such shares on each particular
Put Request date, the “Put Shares”) at Fair Market Value; provided that in no
event shall a Put Request be made after the date which is ninety (90) days after
the termination of such Management Holder’s employment with the Company or, if
applicable, a subsidiary thereof. The Company shall consider in good faith any
Put Request and use its reasonable efforts (taking into account, without
limitation, the financial burden to the Company associated with purchasing the
Put Shares, the Company’s available cash and other liquid assets and the
restrictions contained in Section 6(e)), to purchase the Put Shares at Fair
Market Value, provided that in no event shall the Company be obligated to
purchase any Put Shares.

(c) The Apollo Group Repurchase Right. The Company or a subsidiary thereof shall
give written notice to the Apollo Group stating whether the Company or any
subsidiary will exercise such purchase rights pursuant to clause (a) above or
upon an Offer pursuant to Section 3.1. If such notice states that the Company
and its subsidiaries will not exercise their purchase rights for all or a
portion of the shares of Common Stock then subject thereto, the Apollo Group
shall have the right to purchase such shares of Common Stock not purchased by
the Company or its subsidiaries on the same terms and conditions as the Company
and its subsidiaries until the later of (i) the 30th day following the receipt
of such notice or (ii) the Repurchase Date (in the case of a repurchase pursuant
to clause (a)(i) above).

(d) Closing. The closing date of any purchase of shares of Common Stock pursuant
to this Section 6 shall take place on a date designated by the Company, one of
its subsidiaries, or the Apollo Group, as applicable, in accordance with the
applicable provisions of this Section 6; provided that the closing date will be
deferred until such time as the applicable Management Holder has held the shares
of Common Stock for a period of at least six months and one day. The Company,
one of its subsidiaries, or the Apollo Group, as applicable, will pay for the
shares of Common Stock purchased by it pursuant to this Section 6 by delivery of
a check or wire transfer of funds, in exchange for the delivery by the
Management Holder of the certificates representing such shares of Common Stock,
duly endorsed for transfer to the Company, such

 

21



--------------------------------------------------------------------------------

subsidiary or the Apollo Group, as applicable. The Company shall have the right
to record such purchase on its books and records without the consent of the
Management Holder.

(e) Restrictions on Repurchase. Notwithstanding anything to the contrary
contained in this Agreement, all purchases of shares of Common Stock by the
Company shall be subject to applicable restrictions contained in federal, state
or non-U.S. law and in the Company’s and its respective subsidiaries’ agreements
evidencing the Company’s Indebtedness. Notwithstanding anything to the contrary
contained in this Agreement, if any such restrictions prohibit or otherwise
delay any purchase of shares of Common Stock which the Company is otherwise
entitled or required to make pursuant to this Section 6, then the Company shall
have the option to make such purchases pursuant to this Section 6 within thirty
(30) days of the date that it is first permitted to make such purchase under the
laws and/or agreements containing such restrictions. In the event that any
shares of Common Stock are sold by a Management Holder pursuant to this
Section 6, the Company, Apollo Group, the Management Holder, and such Management
Holder’s successors, assigns or representatives, will take all reasonable steps
necessary and desirable to obtain all required third-party, governmental and
regulatory consents and approvals with respect to such sale and take all other
actions necessary and desirable to facilitate consummation of such sale in a
timely manner. For the avoidance of doubt, in the event a repurchase is delayed
pursuant to the terms of this Section 6(e), the determination date for purposes
of determining Fair Market Value shall be the date on which the applicable
shares could, but for the prohibition or delay described above in this
Section 6(e), have been repurchased.

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation, or may permit a
Management Holder to elect to pay the Company any such required withholding
taxes. If such Management Holder so elects, the payment by such Management
Holder of such taxes shall be a condition to the receipt of amounts payable to
such Management Holder under this Agreement. The Company shall, to the extent
permitted or required by law, have the right to deduct any such taxes from any
payment otherwise due to such Management Holder.

Section 7. Voting Agreement.

(a) Proxy. Each Management Holder hereby revokes any and all prior proxies or
powers of attorney in respect of any of such Management Holder’s shares of
Common Stock and constitutes and appoints Apollo Holder, or any nominee of
Apollo Holder, with full power of substitution and resubstitution, at any time
from the date hereof until the earlier of (i) the termination of this Agreement
pursuant to Section 10(g) hereof (the “Term”) and (ii) the consummation of a
Qualified Public Offering, as its true and lawful attorney and proxy (its
“Proxy”), and in its name, place and stead, to vote each of such shares (whether
such shares are currently held or may be acquired in the future by such
Management Holder) as its Proxy, at every annual, special, adjourned or
postponed meeting of the stockholders of the Company, including the right to
sign its name (as stockholder) to any consent, certificate or other document
relating to the Company to the fullest extent permitted by applicable law with
respect to any matter referred to be voted on by the stockholders of the
Company. THE FOREGOING PROXY

 

22



--------------------------------------------------------------------------------

AND POWER OF ATTORNEY ARE IRREVOCABLE AND COUPLED WITH AN INTEREST THROUGHOUT
THE TERM.

(b) No Proxies for or Encumbrances on Management Holder Shares. Except pursuant
to the terms of this Agreement, during the Term and prior to a Qualified Public
Offering, no Holder shall, without the prior written consent of Apollo Holder,
directly or indirectly, (i) grant any proxies (other than pursuant to
Section 7(a) above) or enter into any voting trust or other agreement or
arrangement with respect to the voting of any shares of Common Stock held by
such Holder or (ii) except as permitted pursuant to Section 2 or Section 3,
sell, assign, transfer, encumber or otherwise dispose of, or enter into any
contract, option or other arrangement or understanding with respect to the
direct or indirect sale, assignment, transfer, encumbrance or other disposition
of, any such Management Holder’s shares.

Section 8. Restrictive Covenants. Each Management Holder agrees to be bound by
(and has initialed each page of) the restrictive covenants set forth in Annex I
hereto, which restrictive covenants are hereby incorporated by reference herein.

Section 9. Notices. In the event a notice or other document is required to be
sent hereunder to the Company or to any Holder or the spouse or legal
representative of a Holder, such notice or other document, if sent by mail,
shall be sent by registered mail, return receipt requested (and by air mail in
the event the addressee is not in the continental United States), to the party
entitled to receive such notice or other document at the address set forth on
Annex II hereto. Any such notice shall be effective and deemed received three
(3) days after proper deposit in the mails, but actual notice shall be effective
however and whenever received. The Company, any Holder or any spouse or legal
representative of a Holder may effect a change of address for purposes of this
Agreement by giving notice of such change to the Company, and the Company shall,
upon the request of any party hereto, notify such party of such change in the
manner provided herein. Until such notice of change of address is properly
given, the addresses set forth on Annex II shall be effective for all purposes.

Section 10. Miscellaneous Provisions.

(a) Each Management Holder that is an entity that was formed for the sole
purpose of acquiring shares of Common Stock or that has no substantial assets
other than the shares of Common Stock or interests in shares of Common Stock
agrees that (a) certificates of shares of its common stock or other instruments
reflecting equity interests in such entity (and the certificates for shares of
common stock or other equity interests in any similar entities controlling such
entity) will note the restrictions contained in this Agreement on the transfer
of Common Stock as if such common stock or other equity interests were shares of
Common Stock and (b) no such shares of common stock or other equity interests
may be transferred to any Person other than in accordance with the terms and
provisions of this Agreement as if such shares or equity interests were shares
of Common Stock.

(b) No Holder shall enter into any stockholder agreements or arrangements of any
kind with any Person with respect to any securities of the Company on terms
inconsistent with the provisions of this Agreement (whether or not such
agreements or arrangements are with

 

23



--------------------------------------------------------------------------------

other Holders or with Persons that are not parties to this Agreement), including
agreements or arrangements with respect to the acquisition or disposition of any
Securities of the Company in a manner inconsistent with this Agreement.
Notwithstanding the foregoing, neither the Investor Securityholders Agreements
nor the Amended and Restated Securityholders Agreement, shall be deemed to be
inconsistent with this Agreement.

(c) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING,
THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

(d) Whenever the context requires, the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural.

(e) This Agreement shall be binding upon the Company, the Apollo Holder, the
Management Holders, any spouses of the Management Holders, and their respective
heirs, executors, administrators and permitted successors and assigns.

(f) This Agreement may be amended or waived from time to time by an instrument
in writing signed by the Company and the Apollo Holder; provided, however, that
if an amendment or waiver would disproportionately adversely affect the rights
or obligations of the Management Holders as a group, such instrument in writing
shall also require the signatures of Management Holders representing the
Required Voting Percentage, provided, that this Agreement may be amended by the
Company without the consent of any Holder to cure any ambiguity or to cure,
correct or supplement any defective provisions contained herein, or to make any
other provisions with respect to matters or questions hereunder as the Company
may deem necessary or advisable so long as such action does not affect adversely
the interest of any Holder. Notwithstanding the foregoing, if the Company issues
a new class of capital stock, the Company may in good faith amend the terms of
this Agreement to reflect such issuance and apply the terms of this Agreement to
such new class of capital stock

(g) This Agreement shall only be effective on the Closing Date and shall be
automatically terminated if the Exchange Offers contemplated herein are
terminated or abandoned; provided, that the Management Investor Rights
Agreement, dated April 10, 2007 shall remain in full force and effect. This
Agreement shall terminate automatically upon the earlier to occur of: (i) the
dissolution of the Company (unless the Company continues to exist after such
dissolution as a limited liability company or in another form, whether
incorporated in Delaware or another jurisdiction), (ii) any event which reduces
the number of Holders to one in accordance with the terms hereof, or (iii) the
consummation of a Control Disposition, provided,

 

24



--------------------------------------------------------------------------------

however, that if Registrable Securities have been registered pursuant to
Sections 4 or 5 hereof prior to such termination, Section 5(g) shall survive
such termination.

(h) Any Holder who disposes of all of his, her or its Common Stock in conformity
with the terms of this Agreement shall cease to be a party to this Agreement and
shall have no further rights hereunder other than rights to indemnification
under Section 5(g), if applicable (it being understood and agreed, for the
avoidance of doubt, that the obligations and restrictions under Annex I shall
continue to apply to a Management Holder after such disposition in accordance
with the terms of Annex I).

(i) The spouses of each Management Holder are fully aware of, understand and
fully consent and agree to the provisions of this Agreement and its binding
effect upon any community property interests or similar marital property
interests in the Common Stock or other Company securities they may now or
hereafter own, and agree that the termination of their marital relationship with
any Management Holder for any reason shall not have the effect of removing any
Common Stock or other securities of the Company otherwise subject to this
Agreement from the coverage of this Agreement and that their awareness,
understanding, consent and agreement are evidenced by their signing this
Agreement. Furthermore, each individual Management Holder agrees to cause his or
her spouse (and any subsequent spouse) to execute and deliver, upon the request
of the Company, a counterpart of this Agreement, or an Adoption Agreement
substantially in the form of Exhibit A or in a form satisfactory to the Company.

(j) Each party to this Agreement acknowledges that a remedy at law for any
breach or attempted breach of this Agreement will be inadequate, agrees that
each other party to this Agreement shall be entitled to specific performance and
injunctive and other equitable relief in case of any such breach or attempted
breach and further agrees to waive (to the extent legally permissible) any legal
conditions required to be met for the obtaining of any such injunctive or other
equitable relief (including posting any bond in order to obtain equitable
relief).

(k) This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same agreement. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. The failure of any Holder to execute this
Agreement does not make it invalid as against any other Holder. Exchange and
delivery of this Agreement by PDF via electronic mail or by exchange of
facsimile copies bearing the facsimile signature of a party shall constitute a
valid and binding execution and delivery of this Agreement by such party. Such
PDF and facsimile copies shall constitute legally enforceable original
documents.

(l) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, and such invalid, illegal or otherwise unenforceable
provisions shall be null and void as to such jurisdiction. It is the intent of
the parties, however,

 

25



--------------------------------------------------------------------------------

that any invalid, illegal or otherwise unenforceable provisions be automatically
replaced by other provisions which are as similar as possible in terms to such
invalid, illegal or otherwise unenforceable provisions but are valid and
enforceable to the fullest extent permitted by law.

(m) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and other documents as any other party
hereto reasonably may request in order to carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby, in each
case, subject to the provisions hereunder.

(n) The parties to this Agreement agree that jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall exclusively
and properly lie in the Delaware State Chancery Court located in Wilmington,
Delaware, or (in the event that such court denies jurisdiction) any federal or
state court located in the State of Delaware. By execution and delivery of this
Agreement each party hereto irrevocably submit to the jurisdiction of such
courts for himself and in respect of his property with respect to such action.
The parties hereto irrevocably agree that venue for such action would be proper
in such court, and hereby waive any objection that such court is an improper or
inconvenient forum for the resolution of such action. The parties further agree
that the mailing by certified or registered mail, return receipt requested, of
any process required by any such court shall constitute valid and lawful service
of process against them, without necessity for service by any other means
provided by statute or rule of court.

(o) No course of dealing between the Company, or its subsidiaries, and the
Holders (or any of them) or any delay in exercising any rights hereunder will
operate as a waiver of any rights of any party to this Agreement. The failure of
any party to enforce any of the provisions of this Agreement will in no way be
construed as a waiver of such provisions and will not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

(p) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS ENTERED INTO IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.

(q) Except as otherwise expressly provided herein, this Agreement sets forth the
entire agreement of the parties hereto as to the subject matter hereof and
supersedes all previous agreements among all or some of the parties hereto,
whether written, oral or otherwise,

 

26



--------------------------------------------------------------------------------

as to such subject matter, including without limitation the Management Investor
Rights Agreement dated as of April 10, 2007. Unless otherwise provided herein,
any consent required by the Company may be withheld by the Company in its sole
discretion.

(r) Except as otherwise expressly provided herein, no Person not a party to this
Agreement, as a third party beneficiary or otherwise, shall be entitled to
enforce any rights or remedies under this Agreement.

(s) If, and as often as, there are any changes in the Common Stock by way of
stock split, stock dividend, combination or reclassification, or through merger,
consolidation, reorganization or recapitalization, or by any other means,
appropriate adjustment shall be made in the provisions of this Agreement, as may
be required, so that the rights, privileges, duties and obligations hereunder
shall continue with respect to the Common Stock as so changed.

(t) No director of the Company shall be personally liable to the Company or any
Holder as a result of any acts or omissions taken under this Agreement in good
faith.

(u) In the event additional shares of Common Stock are issued by the Company to
a Holder at any time during the term of this Agreement, either directly or upon
the exercise or exchange of securities of the Company exercisable for or
exchangeable into shares or Common Stock, such additional shares of Common
Stock, as a condition to their issuance, shall become subject to the terms and
provisions of this Agreement.

(v) Notwithstanding anything to the contrary contained herein, but subject to
Section 3.2, the Apollo Holder may assign its rights or obligations, in whole or
in part, under this Agreement to any member of the Apollo Group. In the event
that any Affiliate of the Apollo Holder becomes an owner of Common Stock of the
Company, such member shall automatically become party to this Agreement and this
Agreement shall be amended and restated to provide that such Person or a
designee of such Person shall have the same rights and obligations of the Apollo
Holder hereunder.

(w) Neither the ownership of Common Stock or grant of Awards nor any provision
contained in this Agreement shall entitle the Management Holder to obtain
employment with or remain in the employment of the Company or any of its
subsidiaries or Affiliates or affect any right the Company or any subsidiary or
Affiliate of the Company may have to terminate the Management Holder’s
employment, pursuant to an applicable employment agreement or otherwise for any
reason. This Agreement is subject and without prejudice to the Stock Incentive
Plan or any employment agreement, consulting arrangement or other contractual
arrangement binding on a Management Holder.

*   *   *   *   *

 

27



--------------------------------------------------------------------------------

This Agreement is executed by the Company, the Apollo Holders and by each
Management Holder and spouse of each Management Holder to be effective as of the
date first above written.

 

DOMUS HOLDINGS CORP. By:   /s/ Anthony E. Hull   Name: Chief Financial Officer  
Title: Chief Financial Officer

 

28



--------------------------------------------------------------------------------

DOMUS INVESTMENT HOLDINGS, LLC

By: Apollo Management VI, L.P.,

its manager

By: AIF VI Management, LLC,

its general partner

By:   /s/ Laurie Medley   Name: Laurie Medley   Title: Vice President RCIV
HOLDINGS, L.P. (CAYMAN)

By: Apollo Advisors VI (EH), L.P.,

its general partner

By: Apollo Advisors VI (EH-GP), Ltd.,

its general partner

By:   /s/ Laurie Medley   Name: Laurie Medley   Title: Vice President APOLLO
INVESTMENT FUND VI, L.P.

By: Apollo Advisors VI, L.P.,

its general partner

By: Apollo Capital Management VI, LLC,

its general partner

By:   /s/ Laurie Medley   Name: Laurie Medley   Title: Vice President

 

[Signature Page of Amended and Restated Management Investor Rights Agreement]



--------------------------------------------------------------------------------

RCIV HOLDINGS (LUXEMBOURG), S.A.R.L. By:   /s/ Laurie Medley   Name: Laurie
Medley   Title: Class A Manager

 

[Signature Page of Amended and Restated Management Investor Rights Agreement]



--------------------------------------------------------------------------------

MANAGEMENT HOLDERS (as evidenced by their execution of an Adoption Agreement
attached hereto as Exhibit A)

 

31



--------------------------------------------------------------------------------

EXHIBIT A

ADOPTION AGREEMENT

This Adoption Agreement (“Adoption”) is executed pursuant to the terms of the
Amended and Restated Management Investor Rights Agreement dated as of
[                ], 2011, a copy of which is attached hereto (the “Management
Investor Rights Agreement”), by the transferee (“Transferee”) executing this
Adoption. By the execution of this Adoption, the Transferee agrees as follows:

 

  1. Acknowledgement. Transferee acknowledges that Transferee is acquiring or
receiving certain shares of Common Stock of Domus Holdings Corp. a Delaware
corporation (the “Company”), subject to the terms and conditions of the
Management Investor Rights Agreement, among the Company and the Holders party
thereto. Capitalized terms used herein without definition are defined in the
Management Investor Rights Agreement and are used herein with the same meanings
set forth therein.

 

  2. Agreement. Transferee (i) agrees that the shares of Common Stock acquired
or received by Transferee, and certain other shares of Common Stock that may be
acquired by Transferee in the future, shall be bound by and subject to the terms
of the Management Investor Rights Agreement, pursuant to the terms thereof,
except as such terms have been modified by the letter agreement, executed on
even date herewith (the “Side Letter”), between Transferee and the Company,
(ii) hereby adopts the Management Investor Rights Agreement with the same force
and effect as if he were originally a party thereto, except to the extent that
the terms of the Management Investor Rights Agreement have been modified by the
Side Letter, and (iii) hereby agrees that Transferee shall be deemed a
“Management Holder” or “Holder”, as applicable, for purposes of the Management
Investor Rights Agreement.

 

  3. Notice. Any notice required as permitted by the Management Investor Rights
Agreement shall be given to Transferee at the address listed beside Transferee’s
signature below.

 

  4. Law. THIS ADOPTION WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
ADOPTION, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

  5. Joinder. The spouse of the undersigned Transferee, if applicable, executes
this Adoption to acknowledge its fairness and that it is in such spouse’s best
interest, and to bind such spouse’s community interest, if any, in the shares of
Common Stock and other securities referred to above and in the Management
Investor Rights Agreement, to the terms of the Management Investor Rights
Agreement.

 

32



--------------------------------------------------------------------------------

          Name of Transferee     Name of Spouse           Signature    
Signature           Date     Date

 

33



--------------------------------------------------------------------------------

ANNEX I

Restrictive Covenants

Each Management Holder acknowledges and agrees that it has received good and
valuable consideration for the restrictive covenants set forth herein, including
without limitation, the right to acquire and own securities of the Company, the
employment by the Company or its subsidiaries and the related compensation and
benefits and other good and valuable consider, the sufficiency of which is
hereby acknowledged. Each Management Holder shall be bound by the provisions
contained in this Annex I.

1. Non-Solicitation. During the period commencing on the date hereof and ending
on the third anniversary of the date of termination of the Management Holder’s
employment with the Company and its Affiliates for any reason (or such longer
period as may be specified in any agreement between the Company and such
Management Holder), the Management Holder shall not, directly or indirectly,
through another Person (i) induce or attempt to induce any employee, consultant
or independent contractor of the Company or any Affiliate of the Company to
leave the employ of the Company or such Affiliate, or in any way interfere with
the relationship between the Company or any such Affiliate, on the one hand, and
any employee, consultant or independent contractor thereof, on the other hand,
(ii) hire any person who was an employee, consultant or independent contractor
of the Company or any Affiliate of the Company or (iii) induce or attempt to
induce any customer (whether current or former), supplier, licensee or other
business relation of the Company or any Affiliate of the Company to cease doing
business with the Company or such Affiliate, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation,
on the one hand, and the Company or any such Affiliate, on the other hand.

2. Non-Competition. Each Management Holder acknowledges that, in the course of
his employment with the Company and/or its Affiliates and their predecessors, he
or she has become familiar, or will become familiar, with the Company’s and its
Affiliates and their respective predecessors’ trade secrets and other
Confidential Information and that such Management Holder’s services have been
and will be of special, unique and extraordinary value to the Company and its
Affiliates. Therefore, each Management Holder agrees that, during the period
commencing on the date hereof and ending on the second anniversary of the
Management Holder’s termination of employment with the Company and its
Affiliates for any reason (or such longer period as may be specified in any
agreement between the Company and such Management Holder, the “Non-Compete
Period”), such Management Holder shall not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in any business of the same type as any business in which (a) with
respect to the President of the Company (or, if the President of the Company as
of the Closing Date is no longer serving in such position, the Chief Executive
Officer of the Company) (such individual, the “Reporting Person”) and Management
Holders who directly report to the Reporting Person, the Company or any of its
Affiliates is engaged on the date of termination of such Management Holder’s
employment or in which they have proposed, on or prior to such date, to be
engaged in on or after such date and in which the Management Holder has been
involved to any extent (other than de minimis) at any

 

34



--------------------------------------------------------------------------------

time during the two (2) year period ending with the date of termination of such
Management Holder’s employment, anywhere in the world in which the Company or
its Affiliates conduct business and (b) with respect to all other Management
Holders, the Management Holder is engaged on the date of termination of such
Management Holder’s employment or has been engaged in at any time during the two
(2) year period ending with the date of termination of such Management Holder’s
employment, anywhere in the world in which the Company or its Affiliates
conducts business. Nothing in this Section 2 shall prohibit any Management
Holder from being a passive owner of not more than 4.99% of the outstanding
stock of any class of a corporation which is publicly traded, so long as such
Management Holder has no active participation in the business of such
corporation.

3. Non-Disclosure; Non-Use of Confidential Information. The Management Holder
shall not disclose or use at any time, either during his employment with the
Company and its Affiliates or thereafter, any Confidential Information (as
hereinafter defined) of which the Management Holder is or becomes aware, whether
or not such information is developed by him, except to the extent that such
disclosure or use is directly related to and required by the Management Holder’s
performance in good faith of duties assigned to the Management Holder by the
Company. The Management Holder will take all appropriate steps to safeguard
Confidential Information in his possession and to protect it against disclosure,
misuse, espionage, loss and theft. The Management Holder shall deliver to the
Company at the termination of his employment with the Company and its
Affiliates, or at any time the Company may request, all memoranda, notes, plans,
records, reports, computer tapes and software and other documents and data (and
copies thereof) relating to the Confidential Information or the Work Product (as
hereinafter defined) of the business of the Company or any of its Affiliates
that the Management Holder may then possess or have under his control.

4. Proprietary Rights. The Management Holder recognizes that the Company and its
Affiliates possess a proprietary interest in all Confidential Information and
Work Product and have the exclusive right and privilege to use, protect by
copyright, patent or trademark, or otherwise exploit the processes, ideas and
concepts described therein to the exclusion of the Management Holder, except as
otherwise agreed between the Company and the Management Holder in writing. The
Management Holder expressly agrees that any Work Product made or developed by
the Management Holder or the Management Holder’s agents or affiliates during the
course of the Management Holder’s employment, including any Work Product which
is based on or arises out of Work Product, shall be the property of an inure to
the exclusive benefit of the Company and its Affiliates. The Management Holder
further agrees that all Work Product developed by the Management Holder (whether
or not able to be protected by copyright, patent or trademark) during the course
of such Management Holder’s employment, or involving the use of the time,
materials or other resources of the Company or any of its Affiliates, shall be
promptly disclosed to the Company and shall become the exclusive property of the
Company, and the Management Holder shall execute and deliver any and all
documents necessary or appropriate to implement the foregoing.

5. Certain Definitions.

(a) As used herein, the term “Confidential Information” means information that
is not generally known to the public (except for information known to the public

 

35



--------------------------------------------------------------------------------

because of the Management Holder’s violation of Section 3 of this Annex) and
that is used, developed or obtained by the Company in connection with its
business, including, but not limited to, information, observations and data
obtained by the Management Holder while employed by the Company or any
predecessors thereof (including those obtained prior to the date of this
Agreement) concerning (i) the business or affairs of the Company (or such
predecessors), (ii) products or services, (iii) fees, costs and pricing
structures, (iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) databases,
(x) accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients and customer or client lists,
(xiii) other copyrightable works, (xiv) all production methods, processes,
technology and trade secrets, and (xv) all similar and related information in
whatever form. Confidential Information will not include any information that
has been published in a form generally available to the public prior to the date
the Management Holder proposes to disclose or use such information. Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination. For purposes of this Section 5(a), the “Company”
shall mean the Company collectively with its Affiliates.

(b) As used herein, the term “Work Product” means all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos and all similar or related information (whether patentable or
unpatentable) that relates to the Company’s or any of its Affiliates’ actual or
anticipated business, research and development or existing or future products or
services and that are conceived, developed or made by the Management Holder
(whether or not during usual business hours and whether or not alone or in
conjunction with any other person) while employed by the Company or any of its
Affiliates (including those conceived, developed or made prior to the date of
this Agreement) together with all patent applications, letters patent,
trademark, trade name and service mark applications or registrations, copyrights
and reissues thereof that may be granted for or upon any of the foregoing.

 

36



--------------------------------------------------------------------------------

ANNEX II

 

1.   If to the Company:         Domus Holdings Corp.   c/o Apollo Management VI,
L.P.   9 West 57th Street, 43rd Floor   New York, NY 10019   Facsimile:
(212) 515-3264   Attention: Marc E. Becker     with a copy (which shall not
constitute notice) to:     Wachtell, Lipton, Rosen & Katz   51 West 52nd Street
  New York, NY 10019-6150   Facsimile: (212) 403-2000  
Attention:            Steven A. Cohen, Esq.                               Igor
Kirman, Esq.     and     Skadden, Arps, Slate, Meagher & Flom LLP   Four Times
Square   New York, NY 10036   Facsimile: (212) 735-2000  
Attention:            Stacy J. Kanter, Esq.                               Thomas
W. Greenberg, Esq.   2.   If to the Apollo Holder:     Domus Investment
Holdings, LLC   Apollo Investment Fund VI, L.P.   c/o Apollo Management VI, L.P.
  9 West 57th Street, 43rd Floor   New York, NY 10019   Facsimile:
(212) 515-3264   Attention: Marc E. Becker     with a copy (which shall not
constitute notice) to:

 

37



--------------------------------------------------------------------------------

  Wachtell, Lipton, Rosen & Katz   51 West 52nd Street   New York, NY 10019-6150
  Facsimile: (212) 403-2000   Attention:            Steven A. Cohen, Esq.  
                            Igor Kirman, Esq.     and     Skadden, Arps, Slate,
Meagher & Flom LLP   Four Times Square   New York, NY 10036   Facsimile:
(212) 735-2000   Attention:            Stacy J. Kanter, Esq.  
                            Thomas W. Greenberg, Esq.   3.   If to any
Management Holder, to the address set forth with respect to such Management
Holder in the Company’s records.

*   *   *   *   *

 

38